Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 8-9, 14-15, 18 and cancelling of claim 7 in “Claims - 07/27/2021” have been acknowledged. 
This office action considers claims 1-6, 8-18 pending for prosecution and  are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 07/27/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 8-9, 14-15, and 18 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Objections to Drawings Withdrawn
	Drawings were objected in the prior office action. Applicant’s submission of replacement drawing overcomes this objected, as such this objection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6, 8, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al., of record (US 20160225918 A1 – hereinafter Boettcher) in view of Chuang et al. (US 20150194409 A1 – hereinafter Chuang).
Regarding Claim 1, Boettcher teaches an electrical contact structure for a discrete semiconductor device, the electrical contact structure (see the entire document; Fig. 2 along with Fig. 4 in view of Fig. 1; specifically, [0042], and as cited below) comprising: 


    PNG
    media_image1.png
    299
    454
    media_image1.png
    Greyscale

a first metal layer (418; Fig. 4; [0042]) configured and arranged to contact an active area (SiGe 414) of a semiconductor die; 
420) and arranged on the first metal layer (418) to contact the first metal layer (418); and 
a third metal layer (422) configured and arranged to contact the second interface metal layer (420).  
But, in the embodiment of figure 4, Boettcher does not expressly disclose the active area (414) to be strained.
However, Boettcher in a different embodiment (Fig. 10a) teaches an active layer that is strained (1014a; Fig. 10a; [0084] – “the epitaxial layer(s) of semiconductor material 1014a, 1014b (p-doped and n-doped) should be at least partially (and in some examples fully) strained”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the strained active layer in the embodiment of Fig. 10a into the embodiment of Fig. 4.
The ordinary artisan would have been motivated to substitute the strained active layer of embodiment of Fig. 10a in the embodiment of Fig. 4 in the manner set forth above for, at least, this substitution will provide a strained semiconductor layer that is able to adapt to different lattice constant of the underlying substrate without the formation of crystal defects (See Boettcher [0084]).
But, Boettcher does not expressly disclose the second metal interface layer formed of a plastically deformable metal.
However, it is well known in the art to form an interface layer formed of a plastically deformable metal as is also taught by Chuang (Chuang Silver alloy stud 208 – Fig. 8; [0036]. “the silver alloy stud bumps according to various embodiments are softer, and therefore, easier to plastically deform” – [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second metal interface layer of a plastically deformed metal as taught by Chuang into Boettcher structure.
The ordinary artisan would have been motivated to integrate the teachings of Chuang into Boettcher structure in the manner set forth above for, at least, this substitution will provide the solid contact between the silver alloy stud bumps (208) and the bonding pads (204) – see Fig. 8 & [0042] of Chuang.
Regarding Claim 2, combination of Boettcher and Chuang teaches 1 from which claim 2 depends. Boettcher also teaches a strained active area of the semiconductor (1014a; Fig. 10a; [0084]).
But, Boettcher does not expressly teach wherein active area of the semiconductor die is an anode region.
However, Boettcher teaches “diode 100 has a common anode contact 108 for both the Schottky cell 104 and the heterojunction cell 106” – [0031] and Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design a anode contact over a strained semiconductor layer as is taught in the embodiment of claim Fig. 1.
The ordinary artisan would have been motivated to design a anode contact over a strained semiconductor layer as is taught in the embodiment of claim Fig. 1 in the manner set forth above for, at least, this integration will enable one skilled in the art to Boettcher [0084]).
Regarding Claim 3, combination of Boettcher and Chuang teaches claim 2 from which claim 3 depends. The combination further teaches wherein the anode is formed of a silicon germanium (SiGe) material (Boettcher 414 is SiGe – [0042]).
Regarding Claim 4, combination of Boettcher and Chuang teaches the electrical contact according to claim 1, wherein the first metal layer is configured to be arranged directly on the strained active area to form a Schottky barrier (Boettcher [0039] states “A metal can be deposited to serve as a Schottky contact on both Si and SiGe cells” – therefore 418 forms a Schottky barrier with 414).
Regarding Claim 5, combination of Boettcher and Chuang teaches the electrical contact according to claim 3, wherein the first metal layer is configured to be arranged directly on the strained active area to form a Schottky barrier (Boettcher 418 is on 414 in Fig. 4).
Regarding Claim 6, combination of Boettcher and Chuang teaches the electrical contact according to claim 4, wherein the first metal layer is formed of one material selected from the group consisting of NiSi2, CoSi2, TiN, WTiN and WTi (Boettcher 418 formed of WTiN – [0042]).
Regarding Claim 8, combination of Boettcher and Chuang teaches the electrical contact according to claim 1, wherein the second interface metal layer is formed of Al or Ag (Chuang Silver alloy stud bump 208 – Fig. 8; [0036]. “the silver alloy easier to plastically deform” – [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second interface metal layer is formed of Al or Ag (Ag) as taught by Chuang.
The ordinary artisan would have been motivated to form the second interface metal layer is formed of Al or Ag in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a Schottky diode with the second metal interface layer being plastically deformable to make solid contact – see Chuang - [0042].
Regarding Claim 10, combination of Boettcher and Chuang teaches the electrical contact according to claim 1, wherein the third metal layer (Boettcher 422) is an Ohmic contact layer and is arranged to contactably receive a clip bond, wire bond or bump bond (Boettcher “for wire bonding/clip soldering” – [0042]).  
Regarding Claim 11, combination of Boettcher and Chuang teaches the electrical contact according to claim 10, wherein when the third metal layer is arranged for clip bonding, the third metal layer is formed of one element selected from the group consisting of: Ni, Cu, and Ag (Boettcher “layer 422, for example TiNi” – [0042]).
Regarding Claim 12, combination of Boettcher and Chuang teaches the electrical contact according to claim 10, wherein when the third metal layer is arranged for clip bonding, the third metal layer is formed of one stack selected from the group consisting of: a stack of Ni and Ag, a stack of Ti and Ni, a stack of Cu and Sn, a stack of Boettcher “layer 422, for example TiNi” – [0042]).
Regarding Claim 17, combination of Boettcher and Chuang teaches a semiconductor device comprising the electrical contact according to claim 1 (Boettcher [0021] – “FIG. 4 shows an example implementation of a planar hybrid diode”, that is the electrical contact is part of the hybrid diode).
Regarding Claim 18, Boettcher teaches a method of manufacturing an electrical contact for a discrete semiconductor device (see the entire document; Fig. 2 along with Fig. 4 in view of Fig. 1; specifically, [0042], and as cited below)

forming a first metal layer (418; Fig. 4; [0042]) configured and arranged to contact an active area (SiGe 414) of a semiconductor die;
forming a second metal interface layer (420) on the first metal layer to contact the first metal layer (418).
forming a third metal layer (422) to contact the second metal layer (420).
But, in the embodiment of figure 4, Boettcher does not expressly disclose the active area (414) to be strained.
However, Boettcher in a different embodiment (Fig. 10a) teaches an active layer that is strained (1014a; Fig. 10a; [0084] – “the epitaxial layer(s) of semiconductor material 1014a, 1014b (p-doped and n-doped) should be at least partially (and in some examples fully) strained”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the strained active layer in the embodiment of Fig. 10a into the embodiment of Fig. 4.
Boettcher [0084]).
But, Boettcher does not expressly disclose the second metal interface layer formed of a plastically deformable metal.
However, it is well known in the art to form an interface layer formed of a plastically deformable metal as is also taught by Chuang (Chuang Silver alloy stud bump 208 – Fig. 8; [0036]. “the silver alloy stud bumps according to various embodiments are softer, and therefore, easier to plastically deform” – [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second metal interface layer of a plastically deformed metal as taught by Chuang into Boettcher structure.
The ordinary artisan would have been motivated to integrate the teachings of Chuang into Boettcher structure in the manner set forth above for, at least, this substitution will provide the solid contact between the silver alloy stud bumps (208) and the bonding pads (204) – see Fig. 8 & [0042] of Chuang.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Chuang and in further view of Iwami et al., of record (US 20020087098 A1 – hereinafter Iwami).
Regarding Claim 9, combination of Boettcher and Chuang teaches claim 1 from which claim 9 depends.
While the combination teaches the second metal layer is formed of plastically deformable metal, but, the combination does not expressly disclose wherein the second metal layer is formed of an alloy of Al comprising an element selected from the group consisting of Si and Cu, and combinations thereof.
	However, it is well-known in the art to for a metal either by a deformable metal layer or an alloy of deformable metals as is also taught by Iwami (Iwami  - “a Cu-Zn-X alloy (where X is at least one selected from Be, Si, Sn, Al, and Ga)” – [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second metal layer of Boettcher and Chuang with Iwami to formed an alloy of the composition claimed.
The ordinary artisan would have been motivated to substitute the second metal layer of Boettcher and Chuang with Iwami’s plastically deformable alloy in the manner set forth above for, at least, enable one skilled in the art to use widely available materials like Si, Cu and Al, thereby reducing cost. Furthermore, Iwami’s alloy is superelastic and as such is restored to substantially the original shape – Iwami – [0071].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Chuang and in further view of Okamura et al., of record (US 20030183895 A1 – hereinafter Okamura).
Regarding Claim 13, combination of Boettcher and Chuang teaches claim 10 from which claim 13 depends.
But, the combination does not expressly disclose the third metal layer is formed of one material selected from the group consisting of Al, AISi, AICu, AISiCu, Cu, and Ag.
However, it is well-known in the art where aluminum is chosen as the the contacting metal of a diode as it also taught by Okamura (Okamura [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose aluminum as the contacting layer (third metal) as taught by Okamura into combination of Boettcher and Chuang structure.
The ordinary artisan would have been motivated to choose aluminum as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide contacting metal with adhesive property to make external connection satisfactorily (Okamura – [0022]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Chuang and in further view of Lei et al., of record (US 20160181216 A1 – hereinafter Lei).
Regarding Claim 14, combination of Boettcher and Chuang teaches claim 10 from which claim 14 depends.

However, it is well-known in the art to use bump bonding to connect a device to external devices as is also taught by Lei (“The solder bumps in all embodiments may be conventional such as tin, lead, silver, gold, nickel, other metals and alloys thereof” – [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose nickel or silver as the contacting layer (third metal) using a bump technology as taught by Lei into the combination of Boettcher and Chuang structure.
The ordinary artisan would have been motivated to choose nickel or silver as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide the benefit of making a good bond by the solder bumps – Lei – [0009].
Regarding Claim 15, the combination of Boettcher, Chuang and Lei teaches the electrical contact according to claim 10, wherein when the third metal layer is arranged for bump bonding, the third metal layer is formed of one stack selected from the group consisting of a stack of Ni and Ag, a stack of Ni and Pd and Au, and a stack of Cu and Sn (In [0007] Lei teaches the solder bump can be made from alloys thereof. One skilled in art will be able to choose nickel and silver to arrive at the claimed allow of nickel and silver).
Lei.
The ordinary artisan would have been motivated to have the third metal layer is arranged for bump bonding, the third metal layer is formed of one stack selected from the group consisting of a stack of Ni and Ag, a stack of Ni and Pd and Au, and a stack of Cu and Sn to make a good contact as is well known in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Chuang, Lei and in further view of Lin et al., of record (US 20180165396 A1 – hereinafter Lin).
Regarding Claim 16, the combination of Boettcher, Chuang and Lei teaches claim 14 from which claim 16 depends.
But, the combination does not expressly teach wherein the third metal layer includes an initial layer of Ti.
However, Lei teaches the third metal layer can be made from tin, lead, silver, gold, nickel, other metals (see Lei [0007]). 
But it is well-known in the art to use titanium as the bump layer as is also taught by Lin (bumps may be formed of “depositing a titanium (Ti) or titanium nitride (TiN) layer” – Lin [0052]).
Lin into the combination of Boettcher, Chuang and Lei structure.
The ordinary artisan would have been motivated to choose titanium as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide the benefit choosing a well-known metal for solder bumps that can be deposited by sputtering or CVD – see Lin [0052].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898